UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:October 24, 2007 (Date of Earliest Event Reported) SYMYX TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 000-27765 77-0397908 (State or Other Jurisdiction of Incorporation) (Commission File Number)(I.R.S. Employer Identification No.) (IRS Employer Identification No.) 3100 Central Expressway Santa Clara, California 95051 (Address of Principal Executive Offices) (Zip Code) (408) 764-2000 (Registrant's Telephone Number, Including Area Code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: 
